Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED SEPTEMBER 30, 2012 Management’s Discussion and Analysis (MD&A) (October 30, 2012) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three and nine month periods ended September 30, 2012 and 2011, the 2011 MD&A and audited annual Consolidated Financial Statements of the Company, the MD&A and unaudited interim condensed Consolidated Financial Statements as at and for the three and six month periods ended June 30, 2012 and 2011 and the MD&A and unaudited interim condensed Consolidated Financial Statements as at and for the three month periods ended March 31, 2012 and 2011. The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). All comparisons are between the three month periods ended September 30, 2012 and 2011, unless otherwise stated.All amounts presented are in US$ million, unless otherwise stated.Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’.Additional information relating to the Company, including its Annual Information Form, can be found on SEDAR at www.sedar.com. THIRD QUARTER 2 · Hal Kvisle appointed President and Chief Executive Officer on September 10, 2012. · Production from ongoing operations increased 6% over last year to 415,000 boe/d, driven by gas volumes in North America and liquids growth in Southeast Asia, Colombia and the Eagle Ford. · The net loss of $731 million in the quarter is largely the result of $443 million in after-tax impairment charges in Norway, Peru and Quebec. · In Malaysia, Talisman is on track to assume operatorship of the newKinabalu PSC in late December 2012.In Vietnam, the HST/HSD development remains on schedule andon budget, with first oil projected for the second half of 2013. · Talisman has decided to use the expected proceeds from the sale of the UK assets to Sinopec to maintain a strong balance sheet, rather than to repurchase shares. · Talisman has decided to exit Peru in order to focus on near-term opportunities in its three core regions. · The Company declared a quarterly dividend of $0.0675 per common share. 1 FINANCIAL AND OPERATING HIGHLIGHTS Three months ended September 30 Nine months ended September 30 Financial Net income (loss) ($ millions) ) ) US$ per common share - Basic ) ) - Diluted1 ) ) Production (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1.Diluted net income (loss)per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options. During the third quarter of 2012, net income decreased relative to the corresponding period in 2011 as a result of asset impairments, a share-based payments expense in 2012 as compared to a significant recovery in 2011, a loss on held-for-trading financial instruments compared to gains in 2011, lower commodity prices, higher DD&A expense, movement in inventories and foreign exchange losses, partially offset by lower taxes. Higher production volumes were driven by increased volumes in North America and Southeast Asia, partially offset by lower production in the North Sea. DAILY AVERAGE PRODUCTION Three months ended September 30 Gross before royalties Net of royalties Oil and liquids (mbbls/d) North America 26 23 22 19 Southeast Asia 39 34 23 16 North Sea 71 81 71 80 Other 23 23 14 13 Natural gas (mmcf/d) North America Southeast Asia North Sea 28 13 28 13 Other 43 35 34 28 Total daily production (mboe/d) North America Southeast Asia 82 76 North Sea 76 83 76 82 Other 30 29 20 18 Total (mboe/d) Less: production from assets sold North America - 8 - 6 From ongoing operations (mboe/d) 2 Nine months ended September 30 Gross before royalties Net of royalties Oil and liquids (mbbls/d) North America 27 22 22 19 Southeast Asia 42 33 25 15 North Sea 77 76 99 Other 23 22 14 12 Natural gas (mmcf/d) North America Southeast Asia North Sea 34 50 34 50 Other 41 33 33 26 Total daily production (mboe/d) North America Southeast Asia 86 74 North Sea 82 82 Other 30 28 20 16 Total (mboe/d) Less: production from assets sold North America 5 8 4 7 From ongoing operations (mboe/d) Production represents gross production before royalties, unless noted otherwise. Production identified as net is production after deducting royalties. Total production increased by 4% over the previous year due principally to higher oil and gas volumes in North America and the start up of Kitan in October 2011, partially offset by planned turnarounds and production declines in the North Sea. Production from ongoing operations increased by 6%. In North America, total production increased by 11% and production from ongoing operations, which reflects the impact of asset dispositions in Western Canada in the second quarter of 2012, increased by 16%.Oil and liquids production increased by 13% due to successful shale development in the liquids-rich Eagle Ford, where liquids production averaged nine thousand barrels per day during the quarter compared to three thousand barrels per day in the corresponding quarter of 2011, partially offset by asset dispositions.Natural gas production increased by 10% due to successful development in the Pennsylvania Marcellus, Eagle Ford and Montney Farrell Creek shale plays, partially offset by asset dispositions and natural declines in conventional areas. During the quarter, the Company reduced its investment in dry gas in the Pennsylvania Marcellus due to the continued low North America natural gas prices. 3 In Southeast Asia, production increased by 2% over the same period in 2011.Oil and liquids production increased by 15% due principally to a full quarter of production from Kitan and natural gas production decreased by 2% due principally to planned turnarounds at PM-3 in Malaysia. In the North Sea, total production decreased by 8% relative to the same period in 2011.In the UK,production was relatively flat compared to the same period of 2011 as a result ofplanned turnarounds in several fields, a well shut-in at Tweedsmuir due to drilling operations, shut-ins at Tartan to repair the Galley pipeline and production declines, offset by the annual turnaround in Claymore for the entire third quarter of 2011. The decrease in Norway was due principally to natural declines in Brage and Varg, partially offset by an extended shutdown in Rev for the entire third quarter of 2011. In the rest of the world, production increased by 3% compared to the same period in 2011 as a result of higher production in Colombia, partially offset by lower production in Algeria. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1 Three months ended September 30 Nine months ended September 30 North Sea - bbls/d ) 74 ) Southeast Asia – bbls/d ) Other – bbls/d ) (6 ) Total produced into (sold out of) inventory – bbls/d ) Total produced into (sold out of) inventory – mmbbls ) Inventory at September 30 - mmbbls 1. Gross before royalties. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted.The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred.Volumes presented in the ‘Daily Average Production’ table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. During the three month period ended September 30, 2012, volumes in inventory increased from 1.7 mmbbls to 2.0 mmbbls due principally to increased inventories in Malaysia, Indonesia and the UK, partially offset by reduced inventories in Algeria and Australia. 4 COMPANY NETBACKS1 Three months ended September 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. Nine months ended September 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 5 During the third quarter, the Company’s average gross netback was $27.87/boe, 21% lower than 2011.Talisman’s realized net price of $57.19/boe was 13% lower than the same period in 2011 due to lower global oil and liquids prices as well as lower natural gas prices in North America. The Company’s realized net sale price does not include the impact of the financial commodity price derivatives discussed in the ‘Risk Management’ section of this MD&A. The corporate royalty rate was 19%, down from 21% in 2011 due principally to lower commodity prices. COMMODITY PRICES AND EXCHANGE RATES Three months ended September 30 Nine months ended September 30 Oil and liquids ($/bbl) North America Southeast Asia North Sea Other Natural gas ($/mcf) North America Southeast Asia North Sea Other Company $/boe (6mcf1boe) Benchmark prices and foreign exchange rates WTI(US$/bbl) Dated Brent(US$/bbl) Tapis(US$/bbl) NYMEX(US$/mmbtu) AECO(C$/gj) C$/US$ exchange rate UK£/US$ exchange rate Realized oil and liquids prices decreased by 6% compared to the same quarter in 2011, which is in line with global commodity markets. North America natural gas prices decreased by 35%, which is consistent with the decreases in NYMEX and AECO prices whereas Southeast Asia natural gas prices decreased by 6% since a significant portion of the Southeast Asia gas production is linked to oil-based indices.For example, Corridor gas prices averaged $9.62/mcf compared to $10.05/mcf in the same period last year as approximately 55% of Corridor sales are referenced to Duri crude oil and High Sulphur Fuel Oil on an energy equivalent basis. 6 EXPENSES Unit Operating Expenses1 Three months ended September 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 1. Includes impact of volumes produced into and sold out of inventory. Nine months ended September 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 1. Includes impact of volumes produced into and sold out of inventory. Total Operating Expenses Three months ended September 30 Nine months ended September 30 ($ millions) North America Southeast Asia 99 North Sea Other 24 18 62 50 Total operating expenses increased by $51 million due principally to higher operating costs in the North Sea, partially offset by asset dispositions in North America. In North America, operating expenses were lower compared to the same period last year due to asset dispositions in western Canada in the second quarter of 2012 and revisions to estimated operating costs for prior periods, partially offset by higher production in the Pennsylvania Marcellus and Eagle Ford shale plays as well as the Pennsylvania impact fee.Underlying unit costs in North America were impacted by the same factors. In Southeast Asia, total operating expenses decreased due to increased inventories, partially offset by a full quarter of Kitan operations. 7 In the North Sea, total operating expenses increased over the same period in 2011 principally due to higher turnaround, maintenance and inspection costs at several facilities in the UK, shut-ins and pipeline repairs in Tartan, higher fuel costs associated with turnaround periods and maintenance and refurbishment work in Gyda, partially offset by cost of repairs for Varg in 2011. Unit operating expenses increased due to the same cost factors and lower volumes. In the rest of the world, unit and total operating expenses increased compared to the same period in 2011 mainly due to the start up of a LPG plant in Colombia during the fourth quarter of 2011. Unit Depreciation, Depletion and Amortization (DD&A) Expense Three months ended September 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other Nine months ended September 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other Total DD&A Expense Three months ended September 30 Nine months ended September 30 ($ millions) North America Southeast Asia 87 North Sea Other 35 28 80 Total DD&A expense increased by $115 million due principally to an increase in unit rates in North America and North Sea and increased volumes in North America and Southeast Asia. The DD&A expense in North America increased due to higher production volumes and an increase in unit rates for shale properties. 8 The DD&A expense in Southeast Asia increased due to a full quarter of operations in Kitan. The DD&A expense in the North Sea increased due principally to production mix and an increase in rates, partially offset by lower production. The DD&A expense in the rest of the world increased compared to the same period in 2011 due principally to an increase in rates and the production mix for Colombia and Algeria. Impairment Three months ended September 30 Nine months ended September 30 ($ millions) North America - - Southeast Asia - North Sea - Other - - - The Yme project in Norway has experienced significant delays and cost overruns and is subject to arbitration with the platform contractor.With respect to the three month period ended March 31, 2012, the Company considered internal and external engineering studies of the Yme facility and updated estimates of project costs and completion dates.The engineering studies indicated that considerable work remained to be completed in order for the facility to comply with Norwegian offshore safety and environmental standards and be ready for first oil.The estimated recoverable amount of the Yme project at March 31, 2012 had declined since December 31, 2011 and was less than its carrying value.Accordingly, the Company recorded an impairment expense of $978 million pre-tax ($248 million after-tax) for the three month period ended March 31, 2012.During the three month period ended September 30, 2012, the decision was made to de-man the platform for safety related reasons and has not been re-manned since.Management conducted further analysis during the third quarter which indicated additional project uncertainty and resulted inan additional impairment of $497 million pre-tax ($125 million after-tax).This represents animpairment of the remaining book value of the property, plant and equipment of Yme,leaving a deferred tax asset of $521 million relating to the investment in the project. Management continues to work with all stakeholders to evaluate project options. During the three month period ended September 30, 2012, the Rev field in Norway experienced a significantdrop in reservoir pressure, resulting in a decline in production.As a result, the Companyexpects revisions toits estimates of recoverable reserves andrecorded an impairment expense of $250 million pre-tax ($55 million after-tax). During the three month period ended September 30, 2012, the Company determined that it would not commit capital in the foreseeable future toexploration and evaluation activities in Quebec,where theprohibition regarding hydraulic fracturing for shale gas developmentshas been reaffirmed.Accordingly, the Company fully impaired its Quebec exploration and evaluation assets and recorded an impairment expense of $109 million pre-tax ($82 million after-tax). 9 In September 2012, the Company decided to cease exploration activities in the Marañon Basin in northern Peru and exit the country. As a result, the Company recorded $172 million of impairment expense. The Company will fulfill itsoutstanding legal obligations as it exits Peru. For the nine month periodended September 30, 2012, in addition to the impairments discussed above, $72 million of impairment expense was recorded in respect of exploration acreage relinquished in the Kurdistan Region of northern Iraq, where Talisman willfocus on thediscoveries on the Topkhana and Kurdamir Blocks. The Company also recorded a$60 millionimpairment expensein respect of the assets sold in North America and $15 million of impairment expense was recorded for a reduction in near-term natural gas price assumptions in relation to a non-core natural gas property in North America. During the nine month period ended September 30, 2011, the Company recorded impairment of $102 million in the North Sea in respect of PP&E and E&E assets as a result of a change in tax legislation announced by the UK government in March 2011. Corporate and Other Three months ended September 30 Nine months ended September 30 ($ millions) General and administrative (G&A) expense 97 Dry hole expense 66 33 Exploration expense 81 87 Finance costs 74 73 Share-based payments expense (recovery) 61 ) ) ) (Gain) loss on held-for-trading financial instruments ) (Gain) loss on asset disposals - 8 ) ) Other income 14 12 59 58 Other expenses, net 62 ) 96 43 G&A expense increased by $33 million relative to 2011 due principally to higher running costs in new regional offices, severance costs, IT costs and normal workforce cost inflation. Dry hole expense for the three months ended September 30, 2012 includes the write-off of exploration wells in Vietnam of $31 million and in Colombia of $25 million. Exploration expense decreased by $6 million relative to 2011 and includes geological, geophysical and seismic activities and exploration staff cost. Finance costs include interest on long-term debt (including current portion) and accretion expense relating to decommissioning liabilities, less interest capitalized. The fair value of the Company’s liability classified share-based payments plans is established initially at the grant date and the obligation is revalued each reporting period until the awards are settled with any changes in the obligation recognized as share-based payments. The share-based payments expense during the three month period ended September 30, 2012 was $61 million, compared to a $285 million recovery in the same period last year due principally to changes in the Company’s share price. 10 Talisman recorded a loss on held-for-trading financial instruments of $116 million principally related to the Company’s commodity price derivative financial instruments and an increase in oil and liquids price. See the ‘Risk Management’ section of this MD&A for further details concerning the Company’s financial instruments. Other income includes pipeline, processing and marketing revenue. Other expense, net increased by $100 million relative to 2011 principally as a result of foreign exchange losses arising from the $US weakening during the three months ended September 30, 2012. During the same period in 2011, the US$ was strengthening. INCOME TAXES Three months ended September 30 Nine months ended September 30 ($ millions) Income (loss) before taxes ) ) Less: Petroleum Revenue Tax (PRT) Current 28 10 84 95 Deferred (7 ) 16 48 56 Total PRT 21 26 ) ) Income tax expense (recovery) Current income tax Deferred income tax ) ) Total income tax expense (recovery) ) ) Effective income tax rate (%) 37 49 70 59 The effective tax rate in the third quarter of 2012 compared to the same period in 2011 was mainly impacted by the change in the income mix, UK decommissioning tax relief restriction and revaluation of tax pools denominated in foreign currencies. The effective tax rate is expressed as a percentage of income before taxes adjusted for PRT, which is deductible in determining taxable income.The Company’s effective tax rate is impacted by the mix of income before taxes between high and low rate tax jurisdictions, the revaluation of tax pools denominated in foreign currencies, tax rate changesand other non-taxable gains and losses. The UK government restricted tax relief for decommissioning expenditures toa 50% tax rate from the UK tax rate of 62%. This measure was substantially enacted in July 2012 and the deferred income tax expense associated with the legislative change in the third quarter was approximately $137 million. 11 CAPITAL EXPENDITURES Three months ended September 30 Nine months ended September 30 ($ millions) North America Southeast Asia 85 North Sea Other 83 Exploration and development1 Corporate, IS and Administrative 21 33 89 77 Acquisitions 57 59 Proceeds of dispositions (1 ) Total 1. Excludes exploration expensed for the three month period ended September 30 of $81 million (2011 - $87 million) and for the nine month period ended September 30 of $228 million (2011 - $335 million) North America capital expenditure during the quarter totalled $258 million, of which $222 million related to shale activity with the majority spent on progressing development of the liquids-rich Eagle Ford program. The remaining capital was invested in conventional oil and gas properties. In Southeast Asia, capital expenditures of $129 million included $24 million of exploration drilling in Vietnam and Papua New Guinea and $105 million of development expenditures in Vietnam, Indonesia and Malaysia. In the North Sea, capital expenditures of $301 million were largely focused on development projects including Tweedsmuir, the Claymore compression project and MonArb redevelopment project. Capital expenditures in other areas were $101 million, including $74 million for exploration drilling in Colombia, Peru and Sierra Leone. Development expenditures of $27 million included spending in Colombia and Algeria. ASSET DISPOSALS Sale of UK North Sea Oil and Gas Interests to Sinopec On July 23, 2012, Talisman entered into a share purchase agreement to sell 49% of its interest in Talisman Energy (UK) Limited (TEUK), which owns substantially all of Talisman’s UK assets, to Sinopec International Petroleum Exploration and Production Corporation (Sinopec) for cash consideration of $1.5 billion. The consideration will be adjusted by the net cash flows earned by TEUK from the effective date of January 1, 2012 through closing of this transaction. In conjunction with the signing of the share purchase agreement, Talisman and Sinopec have agreed to enter into a shareholders’ agreement to operate TEUK as an incorporated joint venture. Completion of this transaction is subject to specified conditions precedent, including regulatory approvals and government approvals from the United Kingdom, the European Union, and the People’s Republic of China. Sale of Assets in Western Canada In June 2012, Talisman completed sales of oil and gas producing assets in western Canada for proceeds of $437 million, resulting in gains of $187 million, net of tax of $67 million. 12 Sale of Non-Core Coal Assets In March 2012, Talisman sold non-core coal assets in northeast British Columbia for cash consideration of $496 million after transaction costs. The carrying value of these assets was $nil and a gain of $372 million was recorded, net of tax of $124 million. Sale of Farrell Creek Interests to Sasol In March 2011, Talisman created a strategic partnership with Sasol to develop the Farrell Creek assets in Talisman’s Montney shale play in British Columbia.Talisman sold 50% of its working interests in the Farrell Creek assets for approximately $1 billion, comprising $238 million in cash and approximately $800 million of certain future development costs.The transaction resulted in a pre-tax gain of $89 million, which is included in ‘Gain on asset disposals’ on the Consolidated Statement of Income (Loss). Sale of Cypress A Interests to Sasol In June 2011, Talisman completed an additional transaction with Sasol to develop the Cypress A assets in Talisman's Montney shale play in British Columbia. Talisman sold 50% of its working interests in the Cypress A assets for approximately $1.1 billion, comprising $257 million in cash and approximately $800 million of certain future development costs. The transaction resulted in a pre-tax gain of $113 million, which is included in 'Gain on asset disposals' on the Consolidated Statement of Income (Loss). FARM-OUT In October 2012, the Company reached agreements to farm down its working interest in the Block SL04B-10 in Sierra Leone from 80% to 30%, including a reimbursement of past costs. In February 2012, Talisman reached an agreement with Mitsubishi Corporation to farm-out interests in nine of the Company’s licenses in Papua New Guinea’s onshore Western Province. The agreement has been approved by all partners and government approval was obtained in July 2012.This agreement is valued at approximately $280 million and is intended to be paid in the form of a capital carry.Following the farm-out, the Company’s equity position will average 40% in these nine licenses. ACQUISITIONS In August 2012, the Company entered into an agreement with the Kurdistan Regional Government, for a further investment of $50 million in the Kurdamir and Topkhana blocks. In May 2012, the Company entered into a new production sharing contract (PSC) with PETRONAS, the national oil company of Malaysia, to acquire a 60% working interest and operate the Kinabalu Oil Fields. The Kinabalu Oil Fields are expected to increase the Company’s production and have a number of producing mature fields. Transition work is ongoing in preparation for transfer of ownership in December 2012. The Company is expected to pay a signature bonus of $50 million to PETRONAS in January 2013. 13 LIQUIDITY AND CAPITAL RESOURCES Talisman’s debt at September 30, 2012 was $5 billion ($4.5 billion, net of cash and cash equivalents and bank indebtedness), compared to $4.9 billion ($4.5 billion, net of cash and cash equivalents and bank indebtedness) at December 31, 2011. During the quarter, the Company generated $381 million of cash provided by operating activities and incurred capital expenditures of $869 million. On an ongoing basis, Talisman plans to fund its capital program and acquisitions through a combination of cash on hand, cash provided by operating activities, cash proceeds from asset dispositions, by drawing on the Company’s credit facilities, issuing commercial paper and issuing long-term notes or debentures under the Company’s shelf prospectuses. In April 2012, the Company renewed the universal shelf prospectus under the Multi-Jurisdictional Disclosure System pursuant to which it may issue up to $3.5 billion of debt securities, common shares, preferred shares, subscription receipts, warrants and units. The Company also renewed its medium term note shelf prospectus in Canada pursuant to which it may issue up to C$1 billion of medium term notes in Canada. Both shelf prospectuses remain valid over a 25 month period. In May 2012, Talisman completed a $600 million offering of 5.5% unsecured notes due May 2042.Interest on the notes is payable semi-annually. The proceeds of $583 million, net of the discount and issuance costs, were used to repay commercial paper and bankers’ acceptances. At September 30, 2012, there were 8,000,000 Series 1 preferred shares outstanding. Holders of Series 1 preferred shares are entitled to receive cumulative quarterly fixed dividends of 4.2% per annum for the initial period ending December 31, 2016, as and when declared by the Board of Directors. Thereafter, the dividend rate will be reset every five years at a rate equal to the five-year Government of Canada bond yield plus 2.77%. For the three months ended September 30, 2012, Talisman declared quarterly preferred share dividends of C$0.2625 per share for an aggregate dividend of $2 million, which was paid in September 2012. The Company has an active hedging program that will partially protect 2012 cash flow from the effect of declining oil prices.See the ‘Risk Management’ section of this MD&A for further information. With the exception of $579 million of debt presented as a current liability relating primarily to the Company’s US commercial paper program discussed below, Talisman has no significant debt maturities until 2014. Talisman manages its balance sheet with reference to its liquidity and a debt-to-cash flow ratio. The main factors in assessing the Company’s liquidity are cash flow (defined in accordance with the Company’s credit facility as cash provided by operating activities before adjusting for changes in non-cash working capital, exploration expenditure and amounts attributable to assets subject to non-recourse debt), cash provided by and used in investing activities and available bank credit facilities. The debt-to-cash flow ratio is calculated using debt (calculated by adding the gross debt and bank indebtedness, production payments and finance leases less non-recourse debt) divided by cash flow for the year. 14 The Company is in compliance with all of its debt covenants.The Company’s principal financial covenant under its primary bank credit facility is a debt-to-cash flow ratio of less than 3.5:1, calculated quarterly on a trailing 12-month basis as of the last day of each fiscal quarter. For the trailing 12 month period ended September 30, 2012, the debt-to-cash flow ratio was 1.5:1. Talisman has unsecured bank credit facilities of $4.1 billion that are fully committed through November 2014. The maturity date of these facilities may be extended from time to time upon agreement between the Company and the respective lenders. The Company established a US commercial paper program in November 2011.The authorized amount under this program is $1 billion.The amount available under the commercial paper program is limited to the availability of backup funds under the Company’s bank credit facilities. At September 30, 2012, the amount of commercial paper outstanding was $571 million and the average interest rate on outstanding commercial paper was 0.6%. Available borrowing capacity was $3.5 billion at September 30, 2012. The Company utilizes letters of credit pursuant to letter of credit facilities, most of which are uncommitted.At September 30, 2012, letters of credit totalling $1.8 billion had been issued under these facilities, of which $1.2 billion were provided as security for the costs of decommissioning obligations in the UK. The Company routinely assesses the financial strength of its joint venture participants and customers, in accordance with the Company’s credit risk guidelines. At this time, Talisman expects that such counterparties will be able to meet their obligations when they become due. A significant proportion of Talisman’s accounts receivable balance is with customers in the oil and gas industry and is subject to normal industry credit risks.At September 30, 2012, approximately 92% of the Company’s trade accounts receivable were current and the largest single counterparty exposure, accounting for 19% of the total, was with a highly-rated counterparty.Concentration of credit risk is mitigated by having a broad domestic and international customer base.The maximum credit exposure associated with accounts receivable is the carrying value. At September 30, 2012, there were 1,032,341,934 common shares outstanding, of which 6,864,244 were held in trust for the Company resulting in 1,025,477,690 common shares outstanding for accounting purposes.Subsequent to September 30, 2012,78,165 shares were issued pursuant to the exercise of stock options and 150,000 common shares were purchased and held in trust for the long-term PSU plan, with1,032,420,099 common shares outstanding at October 25, 2012, of which 7,014,244 were held in trust for the Company resulting in1,025,405,855 common shares outstanding for accounting purposes. During the three months ended September 30, 2012, Talisman paid a quarterly common share dividend of $0.0675 per share for an aggregate dividend of $69 million. At September 30, 2012, there were 61,153,031 stock options, 11,147,935 cash units and 16,494,546 long-term performance share units (PSUs) outstanding. Subsequent to September 30, 2012,486,260 stock options were granted, 78,165 stock options were exercised for shares, no units were surrendered for cash and467,578 were forfeited with61,093,548 outstanding at October 25, 2012.Subsequent to September 30, 2012,53,933 cash units were forfeited with11,094,002 outstanding at October 25, 2012.Subsequent to September 30, 2012, 495,801 long-term PSUs were granted and231,378 long-term PSUs were forfeited, with16,758,969 outstanding at October 25, 2012. 15 Talisman continually monitors its portfolio of assets and investigates business opportunities in the oil and gas sector.The Company may make acquisitions, investments or dispositions, someof which may be material. In connection with any acquisition or investment, Talisman may incur debt or issue equity. For additional information regarding the Company’s liquidity and capital resources, refer to notes 17 and 20 to the 2011 audited Consolidated Financial Statements and notes 12 and 15 to the interim condensed Consolidated Financial Statements. SENSITIVITIES Talisman’s financial performance is affected by factors such as changes in production volumes, commodity prices and exchange rates. The estimated annualized impact of these factors for 2012 (excluding the effect of derivative contracts) is summarized in the following table, based on a WTI oil price of approximately $95/bbl, a NYMEX natural gas price of approximately $2.70/mmbtu and exchange rates of US$1C$1 and UK£1US$1.59. ($ millions) Net Income Cash Provided by Operating Activities Volume changes Oil – 10,000 bbls/d 70 Natural gas – 60 mmcf/d 10 40 Price changes1 Oil – $1.00/bbl 20 30 Natural gas (North America)2 – $0.10/mcf 20 30 Exchange rate changes US$/C$ decreased by US$0.01 (5
